Exhibit 99.3 DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet June 30, 2008 (in thousands) DXP Enterprises, Inc. June 30, 2008 Vertex Holdings, Inc. July 5, 2008 Pro Forma Adjustments Pro Forma Combined Assets Current Assets: Cash $ 5,960 $ 19 $ (19 )(a) $ 5,960 Accounts receivable, net 96,626 8,481 - 105,107 Inventory, net 89,883 25,609 - 115,492 Advance to related party - 500 (500 )(a) - Prepaid expenses and othercurrent assets 2,254 166 - 2,420 Deferred income taxes 2,084 1,507 - 3,591 Total current assets 196,807 36,282 (519 ) 232,570 Property & equipment, net 18,418 1,913 (930 )(c) 19,401 Other assets: Goodwill 61,710 5,363 18,143 (d) 85,216 Other intangible assets, net 33,671 - 21,460 (e) 55,131 Other non current assets 995 477 - 1,472 Total assets $ 311,601 $ 44,035 $ 38,154 $ 393,790 Liabilities & Shareholders' Equity Current liabilities: Trade accounts payable $ 65,221 $ 2,429 - $ 67,650 Accrued expenses and other current liabilities 19,230 5,629 (1,058 )(a) 23,801 Current portion of long term debt 3,894 8,082 (8,082 )(b) 3,894 Total current liabilities 88,345 16,140 (9,140 ) 95,345 Long term debt 105,803 9,732 57,268 (b) 172,803 Minority interest in consolidated subsidiary 12 - 12 Other liabilities 150 150 Deferred income taxes 2,567 678 7,511 (l) 10,756 Total liabilities 196,877 26,550 55,639 279,066 Shareholders' equity 114,724 17,485 (17,485 )(f) 114,724 Total liabilities & stockholders' equity $ 311,601 $ 44,035 $ 38,154 $ 393,790 See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Statement of Income For the Six Months Ended June 30, 2008 (in thousands, except per share amounts) Six Months Ended DXP Enterprises, Inc. June 30, 2008 Vertex Holdings, Inc. July 5, 2008 Pro Forma Adjustments Pro Forma Combined Sales $ 356,301 $ 37,374 $ 393,675 Cost of sales 258,479 24,838 283,317 Gross profit 97,822 12,536 110,358 Selling and general expense 134 (g) Administrative expense 75,769 6,947 1,650 (h) 84,500 Operating income 22,053 5,589 (1,784 ) 25,858 Other income (expense) 40 (324 ) 276 (k) (8 ) Interest expense (2,559 ) (945 ) (1,430 )(i) (4,934 ) Income before taxes 19,534 4,320 (2,938 ) 20,916 Provision for income taxes 7,722 1,746 (1,131 )(j) 8,337 Net income 11,812 2,573 (1,807 ) 12,579 Preferred stock dividend (45 ) - (45 ) Net income attributable tocommon shareholders $ 11,767 $ 2,573 (1,807 ) 12,534 Basic income per share $ 0.93 $ 0.99 Weighted average commonshares outstanding 12,648 12,648 Diluted income per share $ 0.86 $ 0.92 Weighted average commonand common equivalentshares outstanding 13,680 13,680 See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Statement of Income For Year Ended December 31, 2007 (in thousands, except per share amounts) Fiscal Year Ended DXP Enterprises December 31, 2007 Vertex Holdings, Inc. December 30, 2007 Pro Forma Adjustments Pro Forma Combined Sales $ 444,547 $ 68,688 $ 513,235 Cost of sales 318,855 44,628 363,483 Gross profit 125,692 24,060 149,752 Selling and general expense 67 (g) Administrative expense 93,800 10,057 3,300 (h) 107,224 Operating income 31,892 14,003 (3,367 ) 42,528 Other income (expense) 349 (519 ) 519 (k) 349 Interest expense (3,344 ) (2,219 ) (4,066 )(i) (9,629 ) Income before taxes 28,897 11,265 (6,914 ) 33,248 Provision for income taxes 11,550 4,372 (2,662 )(j) 13,260 Net income 17,347 6,893 (4,252 ) 19,988 Preferred stock dividend (90 ) - (90 ) Net income attributable tocommon shareholders $ 17,257 6,893 (4,252 ) $ 19,898 Basic income per share $ 1.48 $ 1.70 Weighted average commonshares outstanding 11,698 11,698 Diluted income per share $ 1.36 $ 1.56 Weighted average commonand common equivalentshares outstanding 12,782 12,782 See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. DXP Enterprises, Inc. Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1.Basis of Presentation On August 28, 2nterprises, Inc. (“DXP” or the “Company”) acquired all of the outstanding common stock of Vertex Holdings, Inc.(“Vertex”) for approximately $67 million (including estimated acquisition costs) subject to certain post-closing purchase price adjustments.DXP funded the purchase price with proceeds from a new credit facility, which was closed simultaneously with the acquisition. The unaudited pro forma condensed combined balance sheet has been prepared assuming the acquisition occurred as of June 30, 2008.The unaudited pro forma condensed consolidated statements of income have been prepared assuming the acquisition occurred as of the beginning of the periods presented. For the pro forma condensed combined balance sheet, the $67 million purchase price, including an estimate of costs incurred by the Company directly as a result of the acquisition, has been allocated based on management’s preliminary estimate of the fair values of assets acquired and liabilities assumed as of August 28, 2008.The purchase price allocation is considered preliminary, particularly as it relates to the final valuation of certain identifiable intangible assets and there could be significant adjustments when the valuation is finalized.The preliminary estimate of the purchase price allocation is as follows (in millions). Total current assets $35.7 Intangible assets 21.5 Goodwill 23.5 Property, plant and equipment, net 1.0 Other assets 0.5 Total liabilities (15.2) Total purchase price, including transaction costs $67.0 The acquired intangible assets are estimated to consist primarily of customer relationships ($20.0 million) and non-compete agreements ($1.4 million).These intangible assets are estimated to be amortized over 7 years and 3 years, respectively, using the straight-line method. The accompanying unaudited pro forma condensed combined financial statements should be read in conjunction with the historical financial statements of DXP and Vertex, including DXP’s annual report on Form 10-K for the year ended December 31, 2007 and DXP‘s quarterly reports on Form 10-Q for the periods ended June 30, 2008 andSeptember 30, 2008. Note 2.Pro Forma Adjustments Note:All pro forma adjustments are preliminary. (a) These adjustments are made to eliminate assets and liabilities of Vertex which were not acquired.These items include cash and amounts due to and from related parties. (b) DXP used borrowings under its new credit facility to fund the $67 million purchase price, including estimated transaction costs.All existing Vertex long-term debt was paid off by Vertex simultaneous with the acquisition. (c) This adjustment is made to reflect the estimated value of software which will not be needed upon conversion of Vertex to DXP’s computer system. (d) This adjustment is made to reflect incremental goodwill arising from the acquisition of Vertex based upon the preliminary purchase allocation, including estimated transaction costs. (e) This adjustment is made to reflect the estimated fair value of intangibles at the acquisition date. (f) This adjustment is made to eliminate Vertex’s historical shareholders’ equity. (g) This adjustment is made to reflect compensation expense related to $0.5 million of restricted stock awarded to employees of Vertex in connection with the acquisition which is being expensed using the straightline method over four years. (h) This adjustment records the amortization of estimated intangible assets over 8 years for customer relationships and 3 years for non-compete agreements. (i) This adjustment is made to eliminate Vertex’s historical interest expense and record additional interest expense associated with the $67 million (including estimated acquisition costs) used to acquire Vertex as if the acquisition had been completed as of the beginning of the period presented.The assumed interest rate is libor plus 1.75% on $17 million of debt and 2.5% on $50 million of debt, plus $0.1 million a month of increased interest on DXP’s preacquisition debt resulting from the new credit facility and amortization of financing costs. (j) This adjustment is made to record estimated income tax expense for the effect of the pro forma acquisition of Vertex using the estimated incremental tax rate. (k) This adjustment is made to eliminate management fees charged to Vertex by selling shareholders. (l) This adjustment is made to record the deferred tax liability established in connection with recording the estimated fair value of intangibles at the acquisition date.
